Title: From Thomas Jefferson to Francis Eppes, 20 January 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Jan. 20. 1791.

I was in hopes that before this I could have invited Jack to come on, and had a lodging ready for him. But the house I agreed  for, to be delivered to me completely finished on the 1st. day of October, is still full of workmen. I have got one room in it, in which I am obliged to sleep, to eat, and to do business with all the world, and the workmen say it will still be six weeks before they can put me at my ease. Sometime in March therefore I am in hopes I shall be ready for Jack. In the mean time the season would be almost too rigorous to attend lectures which are given mostly in the night and distant from my habitation.—Peace is at length established between Great Britain and Spain. The merchants write that this has had an unfavourable effect on American produce. Wheat is here at a French crown. But it will be lower as soon as the farmers can come to market. There will be a considerable demand for it in France, particularly in the Southern parts. I see you are making lusty preparation for Hanson in February. Will you be so good as to let me know, after your sale is over, how much it averages a head, as also the proportion of tithables and not tithables. It will enable me to decide what I must do in the same way the ensuing fall. Mine will only be supplementary to my lands. Present me most affectionately to Mrs. Eppes and the young people. I hope when I come to Virginia again I shall be able to see her and you. As soon as my workmen permit me you shall again hear from me. I am with great sincerity dear Sir your affectionate friend & servt.,

Th: Jefferson

